Appeal by employer and its carrier from an award of the Workmen’s Compensation Board. The only question involved is whether the employer made advance payments of compensation by rendering substantial medical treatment to claimant under circumstances which excused the timely filing of a claim under section 28 of the Workmen’s Compensation Law. It is undisputed that claimant was treated by employer’s doctor and first aid dispensary as a result of a metal sliver imbedded in his arm during the regular course of his employment. The metal sliver was removed and a tetanus injection given. A rash developed and the employer rendered medical treatment therefor. This accident occurred on April 7, 1942. Claimant entered the army on July 25, 1942, and continued to suffer from dermatitis. He did not file his claim for compensation until September 24, 1948. The record sustains the finding of the board that the employer had actual knowledge of the accident and injury within the statutory period and made advance payments- of compensation and was not prejudiced by the failure to give written notice. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P.. J., Brewster, Deyo, Bergan and Coon, JJ.